Citation Nr: 1810070	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-25 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to exposure to herbicides/AO and jet fuel in service and to include as secondary to service-connected coronary artery disease.

2. Entitlement to service connection for  bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

These matters come before the Board of Veterans' Appeals (Board) from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing before a Veteran's Law Judge (VLJ) in August 2014. A transcript of the hearing was prepared and associated with the claims file. The VLJ who presided over the Veteran's Travel Board hearing is no longer with the Board. The Veteran was notified of this fact in July 2017 and given 30 days to request a new hearing. The Veteran did not respond to the letter, and thus the Board presumes he does not want a new hearing and will proceed with review.

The Board remanded these matters in December 2014 and November 2015 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives as it relates to the Veteran's claim for entitlement to service connection for hypertension and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC) was issued by the RO in April 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's hypertension was not shown in service, was not manifested within one year following service discharge, is not shown to be causally related to any disease, injury, or incident in service, and is not caused or aggravated by coronary artery disease.


CONCLUSION OF LAW

The criteria for establishing service connection for hypertension, to include as due to exposure to AO/herbicides or jet fuel in service, on a presumptive basis, and to include as secondary to coronary artery disease, have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

Additionally, the Board finds there has been substantial compliance with its November 2015 remand directives. The Veteran was provided an opportunity to submit additional private treatment records to support his claims. The Veteran did not respond. Additionally, VA examinations were provided and an SSOC was issued in April 2017.

The Board acknowledges that the Veteran's VA records were not updated as directed by the November 2015 remand. However, the Board finds this does not impact the Board's ability to make a decision on the Veteran's claim as there is no dispute that the Veteran has a current diagnosis of hypertension. The disputed issue in this case is whether or not the Veteran's current hypertension diagnosis has a nexus with the Veteran's military service. Updated VA records will not likely provide that nexus, and neither the Veteran, nor his representative, contends that VA records include a nexus opinion. 

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App. at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

VA has extended the presumption of service connection for diseases listed under 3.309(e) to Veterans who served in Korea in or near the demilitarized zone (DMZ) between April 1, 1968, and August 31, 1971, or in Thailand at certain designated bases and whose duties placed him on or near the perimeter of the base, where Agent Orange was sprayed. 38 C.F.R. § 3.307I(a)(6)((iv); see also Compensation and Pension Bulletin, New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea, 3 (May 2010); M21-1MR, Part IV, Subpart ii, Ch. 2, Section C, Paragraph 10, Subsection (p).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

Additionally, in this case, hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a Veteran served 90 days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

VA examinations indicate the Veteran was diagnosed with hypertension in the 1980s and continues to take medication on a daily basis to control his hypertension.  As such, the Veteran meets the first element of service connection requiring a current disability.

The Veteran asserts that his hypertension was caused by exposure to AO/herbicides while serving in Thailand. As noted in the Board's December 2014 remand, the Veteran was found to have been exposed to herbicides while serving in Thailand, therefore, exposure to AO/herbicides is presumed. However, VA has determined that there is no positive association between exposure to herbicides, including AO, and hypertension, and the Veteran has not provided any medical research or any other competent evidence to support a finding that the Veteran's hypertension was caused by exposure to AO/herbicides while in Thailand. 38 C.F.R. §§ 3.307, 3.309.

The Veteran also asserts that he was directly exposed to jet fuel while serving in Thailand. At his VA examination in March 2017, the examiner opined that the Veteran's hypertension was less likely than not caused by exposure to jet fuel, citing a 2003 NAS report which compared Air Force Personnel exposed to jet fuel with personnel who were not exposed to jet fuel. The study did not show any marked difference between the two groups in specific diseases, including respiratory illnesses.

Finally, the Veteran asserts that his service-connected coronary artery disease caused or aggravated his hypertension. The March 2017 VA examiner opined that the Veteran's hypertension is less likely than not caused or aggravated by the Veteran's service-connected coronary artery disease. The examiner noted that hypertension is a risk factor for cardiovascular disease, which means hypertension would likely precede a diagnosis of coronary artery disease. This is consistent with the Veteran's medical records, which indicate the Veteran was diagnosed with hypertension in the early-1980s, prior to his diagnosis with coronary artery disease. Additionally, the Veteran's hypertension has been stable since 2012. The examiner opined that if the Veteran's coronary artery disease was aggravating his hypertension, then his blood pressure would have been more difficult to control. 

The Board acknowledges that hypertension is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply. Walker, 708 F.3d at 1331. However, the Veteran does not contend he was diagnosed with hypertension until the early 1980s, over eight years after discharge from service. Therefore, service connection due to a chronic disability arising within one year of discharge from service is denied.

Though the Veteran does not contend his hypertension had an onset in service, the Board will still consider whether the Veteran's hypertension was directly related to his service.

As noted above, the Veteran does have a current diagnosis of hypertension. However, the Veteran's service treatment records (STRs) do not include evidence of high blood pressure or a diagnosis of hypertension while in service. Furthermore, at his separation examination in March 1972, the Veteran specifically indicated he did have a history of high blood pressure or a current concern related to high blood pressure. As such, service connection or hypertension on a direct basis must also be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.


ORDER

Entitlement to service connection for hypertension, to include as due to exposure to herbicides/AO and jet fuel in service and to include as secondary to service-connected coronary artery disease is denied.


REMAND

Regrettably, another remand is necessary prior to deciding the Veteran's claim for entitlement to service connection for bilateral hearing loss as the RO has not substantially complied with the mandates of the remand. Stegall, 11 Vet. App. at 268.

The Board's November 2015 remand directed the RO to provide the Veteran with a VA examination to determine the nature and etiology of the Veteran's bilateral hearing loss. The examiner was asked to specifically opine as to "whether any currently or previously diagnosed bilateral hearing loss is due to or aggravated by the Veteran's service-connected tinnitus." No opinion was provided as to whether the Veteran's service-connected tinnitus caused or aggravated the Veteran's hearing loss. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The examiner who provided the March 2017 VA hearing loss examination should provide an addendum opinion.

If the examiner who provided the January 2017 VA hearing loss examination is no longer available, a new examination should be provided, and after a complete review of the record, the examiner should provide the following opinions: 

(i) For any diagnosed bilateral hearing loss disability, the examiner should opine whether it is at least as likely as not (50 percent or higher degree of probability) that the disorder had its onset during the Veteran's period of active duty service from June 1968 to June 1972.

The examiner must specifically consider and discuss the Veteran's lay statements regarding his hearing loss and his in-service exposure to acoustic trauma.

Additionally, if a negative opinion is rendered, the opinion may not be solely based on the absence of hearing loss during or at separation from service without providing a complete rationale.

(ii) If the answer to (i) is negative, the examiner is asked to state whether it is at least as likely as not (50 percent or higher degree of probability) that any bilateral hearing loss, if not directly related to the Veteran's active service, are caused by the Veteran's service-connected tinnitus.

(iii) If the answer to (ii) is negative, the examiner is asked to state whether it is at least as likely as not (50 percent or higher degree of probability) that any bilateral hearing loss is permanently aggravated by the Veteran's service-connected tinnitus.

(iv) If the examiner finds that tinnitus permanently aggravates the bilateral hearing loss disability, the examiner is asked to state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline for the bilateral hearing loss prior to aggravation.  If the examiner is unable to establish a baseline for the bilateral hearing loss prior to the aggravation, he or she should state such and explain why a baseline cannot be determined.

2. If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


